ACCEPTED
                                                                                                                                          05-15-01391-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                          DALLAS, TEXAS
                                                                                                                                   11/19/2015 10:57:31 AM
Appellate Docket Number:           05-15-01391 -CR                                                                                             LISA MATZ
                                                                                                                                                   CLERK
Appellate Case Style: Style:       Eric Voncharles Mosby
                          Vs
                               -   State of Texas

                                                                                                                  FILED IN
                                                                                                           5th COURT OF APPEALS
Companion Case:                                                                                                DALLAS, TEXAS
                                                                                                          11/19/2015 10:57:31 AM
                                                                                                                 LISA MATZ
                                                                                                                   Clerk
Amended/corrected statement:         Q

                                                    DOCKETING STATEMENT (Criminal)
                                                  Appellate Court: 5th Court ol" Appeals
                                      (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

1. Appellant                                                                II. Appellant Attorney(s)

First Name:     Eric                                                         ] Lead Attorney
Middle Name: vonCharles                                                     First Name:       Ronald
Last Name:       Mosby                                                      Middle Name:      L
Suffix:                                                                     Last Name:        Goranson
Appellant Incarcerated?    ^X\ Yes Q No                                     Suffix:
Amount of Bond: $0.00                                                       13 Appointed                 □ District/County Attorney
ProSe: Q                                                                     ~2 Retained                  O Public Defender
                                                                            Firm Name:
                                                                            Address 1:        2828 Roulh, LB 10
                                                                            Address 2:
                                                                            City:             Dallas
                                                                            State:    Texas                       Zip+4:      75201-1424
                                                                            Telephone:        214-651-1122            ext.
                                                                            Fax:      214-871-0620
                                                                            Email:    rlgalty@aol.com
                                                                            SBN:      08193000

                                                                                                                             Add Another Appellant/
                                                                                                                                   Attorney




                                                                     Page I of 5
III. Appellee                                                                  IV. Appellee Attorney(s)

First Name:                                                                    I | Lead Attorney
Middle Name:                                                                   First Name:          Susan
Last Name:         State of Texas                                              Middle Name:
Suffix:                                                                        Last Name:           Hawk
Appellee Incarcerated?      f j Yes Q No                                       Suffix:
Amount of Bond:                                                                □ Appointed               [x] District/County Attorney
                                                                               □ Retained                □ Public Defender
ProSc: O
                                                                               Firm Name:             Dallas County District Attorney
                                                                               Address 1:           133 North Riverside, LB 19
                                                                               Address 2:
                                                                               City:                Dallas
                                                                               State:    Texas                          Zip J 4:   75207
                                                                               Telephone:           214-653-3600           ext.
                                                                               Fax:
                                                                               Email:
                                                                                                                                   Add Another Appellee/
                                                                               SBN:                                                     Attorney
V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter        ,    ..                                   Was the trial by:      □ jury or IS) non-jury?
         .     .                      Assaultive
or type of case):                                                              Date notice of appeal filed in trial court: August 3, 2015
Type of Judgment: Bench Trial
                                                                                If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: July 23, 2015
Offense charged: Agg Assault/Bodily Inj/FV/Deadly weapon                        Punishment assessed: 20 years
Date of offense:     April 7, 2014                                              Is the appeal from a pre-trial order? □ Yes (g) No
Defendant's plea: Guilty                                                        Docs the appeal involve the constitutionality or the validity of a
                                                                                statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                               QYes      g)No
(X]Yes D N o

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               □ Yes [X) No       If yes, date filed:
Motion in Arrest of Judgment: □ Yes [X] No             If yes, date filed:
Other: ^ Y e s □ No                                    If yes, date filed:
If other, please specify:


Vll. Iiidigcncy Of Party: (Attach file-stamped copy of motion and affidavit)

                                             N o        NA
Motion and affidavit filed: Eg] Yes D              □               If yes, dat : filed: August 3, 2015
Date of hearing: August 3, 2015                    Q NA
Date of order:     November 5, 2015                □ NA
Ruling on motion: [g) Granted [ ] Denied           ] NA            |f grantee or denied, date of ruling: November 5, 2015



                                                                         Page 2 of 5
VIII. Trial Court And Record

Court:      203rd Judicial District Court                               Clerk's Record:
County: Dallas                                                          Trial Court Clerk:    [X] District   □ County
Trial Court Docket Number (Cause no):               F-14-75538          Was clerk's record requested?        (El Yes □ No
Trial Court Judge (who tried or disposed of the case):                   If yes, date requested: Nov 6, 2015
                                                                         If no, date it will be requested:
First Name:        Teresa                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                   □ Yes □ No   Indigent
Last Name:         I lawiliome
Suffix:
Address 1:         133 N. Riverfront Blvd, LB 28
Address 2:
City:              Dallas
State:     Texas                       Zip • 4: 75207
Telephone:         214-653-5822             ext.
Fax:        214-653-2896
Email:


Reporter's or Recorder's Record:
Is there a reporter's record? [X] Yes □ No
Was reporter's record requested?       ^)Yes         |^]No
Was the reporter's record electronically recorded? [X] Yes [ ] No
If yes, date requested: Nov 6,2015
Were payment arrangements made with the court reporter/court recorder?            D Y e s D N o (X) Indigent



j^j Court Reporter                              ] Court Recorder
D      Official                             U      Substitute


First Name:        Lisabeth
Middle Name:
Last Name:         Kellett
Suffix:

Address 1:          133 N. Riverside, LB 28
Address 2:
City:              Dallas
State:     Texas                       Zip+ 4:
Telephone:         214-653-5823             ext.
Fax:        214-653-2896
Email:



                                                                   Page 3 of 5'
IX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                         Court:

Style:

         Vs.   State of Texas




Signature of counsel (or Pro Se Party)                                               Date: November 18, 2015

                                                                                     Stale Bar No: 08193000
Printed Name:

P.lectronic Signature: Ronald L. Goranson                                            Name: Ronald L. Goranson
       (Optional)

XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on November 18, 2015




  ^nature of counsel (or pro se party)                            Electronic Signature: Ronald I.. Goranson
                                                                        (Optional)

                                                                  State Bar No.:    08193000
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state*
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of5
Please enter the following for each person served:

Date Served: November 19,2015
Manner Served: eServe
First Name:       Lori
Middle Name:
Last Name:        Ordiway
Suffix:
Law Finn Name: Dallas County District Attorney's Office
Address 1:        133 N. Riverside, LB 19
Address 2:
City:             Dallas
State     Texas                     Zip+4:75207

Telephone:        214-653-3600        ext.
Fax:
Email:    lori.ordiway@dallascounty.org




                                                          Page 5 of5